
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EMPLOYMENT AGREEMENT


        AGREEMENT, made and entered into as of the 19th day of March, 2004, by
and between ImClone Systems Incorporated, a Delaware corporation (together with
its successors and assigns permitted under this Agreement, the "Company"), and
Daniel S. Lynch (the "Executive").

W I T N E S S E T H

        WHEREAS, the Executive is currently serving as the Chief Executive
Officer of the Company;

        WHEREAS, the Company desires to continue the employment of the Executive
as its Chief Executive Officer and to enter into an employment agreement
embodying the terms of such employment (this "Agreement"); and

        WHEREAS, Executive desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement; and

        WHEREAS, the Company and the Executive have entered into an employment
agreement dated September 19, 2001 (the "Existing Employment Agreement") and
desire to have this Agreement replace the Existing Employment Agreement in its
entirety;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (individually a
"Party" and together the "Parties") agree as follows:

        1.    Definitions.    

(a)"Base Salary" shall mean the Executive's base salary as determined in
accordance with Section 4 below.

(b)"Board" shall mean the board of directors of the Company.

(c)"Bonus Opportunity" shall mean Executive's annual target bonus and annual
maximum bonus award levels as described in Section 5 below.

(d)"Cause" shall mean:

(1)a conviction of the Executive, or a plea of nolo contendere, to a felony or a
misdemeanor involving moral turpitude; or

(2)an indictment of the Executive under federal securities laws; or

(3)willful misconduct or gross negligence by the Executive resulting, in either
case, in material harm to the Company or any Subsidiary; or

(4)a willful failure by the Executive to carry out the reasonable and lawful
directions of the Board; or

(5)fraud, embezzlement, theft or dishonesty by the Executive against the Company
or any Subsidiary or a willful material violation by the Executive of a policy
or procedure of the Company, resulting, in any case, in material harm to the
Company or any Subsidiary; or

(6)a willful material breach by the Executive of Section 3, 11, 12, 13 or 16
below.

(e)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

        (f)    "Competitive Activity" shall mean the Executive's engaging in an
activity—whether as an employee, consultant, principal, member, agent, officer,
director, partner or shareholder (except as a less than 1% shareholder of a
publicly traded company)—that is competitive with any business of the Company or
any Subsidiary conducted by the Company or such Subsidiary at any time during
the Noncompetition/Nonsolicitation Period; provided, however, that the Executive
may be employed by or otherwise associated with (i) a business of which a
subsidiary, division, segment, unit, etc. is in

--------------------------------------------------------------------------------


competition with the Company or any Subsidiary but as to which such subsidiary,
division, segment, unit, etc. the Executive has absolutely no direct or indirect
responsibilities or involvement or (ii) a company where the Competitive Activity
is (A) from the perspective of such company, de minimis with respect to the
business of such company and its affiliates and (B) from the perspective of the
Company or any Subsidiary, not in material competition with the Company or any
Subsidiary.

        (g)   "Disability" shall mean the Executive's inability to substantially
perform his duties and responsibilities under this Agreement for a period of
(i) 6 consecutive months or (ii)180 days in any 12-month period, as determined
by a licensed physician reasonably selected by the Executive in the case of a
termination by the Executive or, in the case of a termination by the Company, by
a licensed physician mutually selected by the Company and the Executive. If the
Parties cannot so agree on a licensed physician, each Party shall select a
licensed physician and the two licensed physicians shall select a third licensed
physician who shall make such determination for this purpose.

        (h)   "Effective Date" shall mean February 12, 2004.

        (i)    "Existing Employment Agreement" shall mean the employment
agreement by and between the Company and the Executive dated September 19, 2001,
as amended by a letter from the Company to the Executive dated December 4, 2003.

        (j)    "Good Reason" shall mean, without the Executive's prior written
consent, the occurrence of any of the following events or actions within the
60-day period preceding a termination of employment by the Executive:

(1)a reduction of the Executive's Base Salary or Bonus Opportunity (i.e.—not a
reduction of any actual bonus amount (if any) paid from year to year); or

(2)an actual relocation of the Executive's principal office that is more than 75
miles from Manhattan; or

(3)a material diminution of the Executive's title, authority, duties or
responsibilities, or the assignment to the Executive of titles, authority,
duties or responsibilities that are materially inconsistent with his titles,
authority, duties and/or responsibilities under Section 3 below in a manner
adverse to the Executive; or

(4)a failure of the Company to obtain the assumption in writing of its
obligation under this Agreement by any successor to all or substantially all of
the assets of the Company within 45 days after a merger, consolidation, sale or
similar transaction; or

(5)a material breach by the Company of any provision of this Agreement.

        (k)   "Noncompetition/Nonsolicitation Period" shall mean the period
commencing on the Effective Date and ending on (i) the third anniversary of the
date of the termination of the Executive's employment if his employment is
terminated in accordance with Section 11(d) or 11(e) below or (ii) the first
anniversary of the termination of the Executive's employment if his employment
is terminated in accordance with Section 11(b), 11(c), 11(f), 11(g), 11(h) or
11(i) below.

        (l)    "Subsidiary" shall mean a corporation of which the Company owns
more than 50% of the Voting Stock or any other business entity in which the
Company directly or indirectly has an ownership interest of more than 50%.

        (m)  "Term of Employment" shall mean the period specified in Section 2
below.

        (n)   "Voting Stock" shall mean capital stock of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

2

--------------------------------------------------------------------------------


        2.    Term of Employment.    

        The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for the period commencing on the Effective Date and
ending on the third anniversary of the Effective Date, subject to earlier
termination of the Term of Employment in accordance with the terms of this
Agreement. The Term of Employment shall be automatically renewed for a one-year
period on the third anniversary of the Effective Date and on each anniversary of
the Effective Date thereafter, unless (i) the Company has notified the Executive
in writing in accordance with Section 26 below at least 90 days prior to the
expiration of the then Term of Employment that it does not want the Term of
Employment to so renew, or (ii) the Executive has notified the Company in
writing in accordance with Section 26 below at least 90 days prior to the
expiration of the then Term of Employment that he does not want the Term of
Employment to so renew.

        3.    Position, Duties and Responsibilities; Reporting.    

        (a)   As of the Effective Date and continuing for the remainder of the
Term of Employment, the Executive shall be employed as the Chief Executive
Officer of the Company and shall be responsible for the general management of
the affairs of the Company. The Executive shall serve the Company faithfully,
conscientiously and to the best of the Executive's ability and shall promote the
interests and reputation of the Company. Unless prevented by sickness or
Disability, the Executive shall devote substantially all of the Executive's
time, attention, knowledge, energy and skills, during normal working hours, and
at such other times as the Executive's duties may reasonably require, to the
duties of the Executive's employment. The Executive, in carrying out his duties
under this Agreement, shall report solely to the Board. Provided that the
following activities do not materially interfere with the Executive's duties and
responsibilities as the Chief Executive Officer of the Company, the Executive
may (i) engage in charitable and community affairs, so long as such activities
are consistent with his duties and responsibilities under this Agreement,
(ii) manage his personal investments, and (iii) serve on the boards of directors
of other companies with the prior written consent of the Board.

        (b)   It is the intention of the Parties that the Executive shall serve
as a member of the Board at all times during the Term of Employment.

        4.    Base Salary.    

        The Executive shall be paid an annualized Base Salary of $500,000,
payable in accordance with the regular payroll practices of the Company. The
Base Salary shall be reviewed no less frequently than annually for purposes of
increase in the discretion of the Board; provided, however, that the Base
Salary, if increased, shall never be decreased from such increased amount unless
the executive provides his prior written consent to such decrease.

        5.    Annual Incentive Compensation Programs.    

        During the Term of Employment, the Executive shall participate in the
Company's annual incentive compensation plan, program and/or arrangements
applicable to senior-level executives as established and modified from time to
time by the Board in its sole discretion; provided, however, that if the
existing annual incentive compensation plan as of the effective date is
substantially modified by the Board after the Effective Date, such modifications
shall be discussed with the Executive before such modifications become
effective. The Executive shall have an annual Bonus Opportunity under such plan
or program with an annual target award level equal to 100% of the Base Salary
and with a maximum award level equal to 200% of the Base Salary. Payment of
annual incentive compensation awards shall be made in the same manner and at the
same time that other senior-level executives receive their annual incentive
compensation awards.

3

--------------------------------------------------------------------------------

        6.    Long-Term Incentive Compensation Programs.    

        (a)   During the Term of Employment, the Executive shall be eligible to
participate in the Company's applicable long-term incentive compensation plan as
may be established and modified from time to time by the Board in its sole
discretion.

        (b)   Notwithstanding anything contained in this Agreement to the
contrary, the Executive shall receive as soon as practicable an option to
purchase 250,000 shares of the Company's common stock (the "Option"). The
exercise price of the Option will be the closing price of the Company's stock on
the date of grant. The Option will vest 331/3% on each of the first three
anniversaries of the date of grant. The Option shall expire on the 10th
anniversary of the date of grant, or sooner if there is a termination of the
Executive's employment. Other standard or customary terms and conditions
relating to the Option shall be contained in the agreement between the Company
and the Executive granting the Option to the Executive.

        7.    Employee Benefit Programs.    

        During the Term of Employment, the Executive shall be entitled to
participate in various employee welfare and pension benefit plans, programs
and/or arrangements applicable to the senior-level executives.

        8.    Reimbursement of Business Expenses.    

        During the Term of Employment, the Executive is authorized to incur
reasonable business expenses in carrying out his duties and responsibilities
under this Agreement, and the Company shall reimburse him for all such
reasonable business expenses reasonably incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company's policy. The Company shall pay directly or reimburse the Executive for
all reasonable attorney's fees, disbursements and costs incurred by the
Executive in connection with the negotiation, preparation and execution of this
Agreement, subject to proper documentation.

        9.    Perquisites.    

        During the Term of Employment, the Executive shall be entitled to
participate in the Company's executive fringe benefits applicable to the
Company's senior-level executives (if any) in accordance with the terms and
conditions of such arrangements as are in effect from time to time. The
Executive shall be entitled to commercial first-class or business-class air
travel as reasonable and appropriate under the circumstances.

        10.    Vacation.    

        The Executive shall be entitled to at least 20 paid vacation days per
calendar year in accordance with the Company's vacation policy.

        11.    Termination of Employment.    

        (a)    Termination of Employment Due to Death.    In the event of the
Executive's death during the Term of Employment, the Term of Employment shall
end as of the date of the Executive's death and his estate and/or beneficiaries,
as the case may be, shall be entitled to the following:

(1)Base Salary earned but not paid prior to the date of the Executive's death,
payable within 15 days of the date of his death;

(2)all annual incentive compensation awards with respect to any year prior to
the year of his death which have been earned but not paid, payable when such
awards are paid to other senior executives;

(3)a pro rata annual incentive award with respect to the year of the Executive's
death, but only if such award would otherwise have been paid if the Executive
had not died, payable

4

--------------------------------------------------------------------------------

when such awards are paid to other senior executives (and taking into account
the bases used to determine the actual awards paid to other senior executives
for such year);

(4)all stock options held by the Executive as of the date of his death shall
immediately become exercisable as of the date of his death and each such stock
option shall remain exercisable until the earlier of:

(A)the stock option's originally scheduled expiration date or

(B)the end of the one-year period immediately following the date of the
Executive's death;

(5)any amounts earned, accrued or owing to the Executive but not yet paid under
Section 7, 8, 9 or 10 above; and

(6)such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company.

        (b)    Termination of Employment Due to Disability.    If the
Executive's employment is terminated due to Disability during the Term of
Employment, either by the Company or by the Executive, the Term of Employment
shall end as of the date of the termination of the Executive's employment and
the Executive shall be entitled to the following:

(1)Base Salary earned but not paid prior to the date of the termination of the
Executive's employment, payable within 15 days of the date of the termination of
the Executive's employment;

(2)all annual incentive compensation awards with respect to any year prior to
the year of the termination of the Executive's employment which have been earned
but not paid, payable when such awards are paid to other senior executives;

(3)a pro rata annual incentive award with respect to the year of the termination
of the Executive's employment, but only if such award would otherwise have been
paid had the Executive's employment not been terminated, payable when such
awards are paid to other senior executives (and taking into account the bases
used to determine the actual awards paid to other senior executives for such
year);

(4)all stock options held by the Executive as of the date of the termination of
his employment shall immediately become exercisable as of the date of the
termination of the Executive's employment and each such stock option shall
remain exercisable until the earlier of:

(A)the stock option's originally scheduled expiration date or

(B)the end of the one-year period immediately following the date of the
termination of the Executive's employment;

(5)any amounts earned, accrued or owing to the Executive but not yet paid under
Section 7, 8, 9 or 10 above; and

(6)such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive's employment for Disability
occur unless the Party terminating the Executive's employment gives written
notice to the other Party in accordance with Section 26 below.

        (c)    Termination of Employment by the Company for Cause.    If the
Company terminates the Executive's employment for Cause during the Term of
Employment, the Term of Employment shall end

5

--------------------------------------------------------------------------------


as of the date of the termination of the Executive's employment for Cause and
the Executive shall be entitled to the following:

(1)Base Salary earned but not paid prior to the date of the termination of the
Executive's employment;

(2)any amounts earned, accrued or owing to the Executive but not yet paid under
Section 7, 8, 9 or 10 above; and

(3)such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive's employment for Cause occur
unless the Company gives written notice to the Executive in accordance with
Section 26 below stating with specificity the events or actions that constitute
Cause and providing the Executive with an opportunity to cure (if curable)
within a reasonable period of time. No termination of the Executive's employment
for Cause shall be permitted unless the actual date of termination occurs during
the 60-day period immediately following the date that the events or actions
constituting Cause first become known to the Board. Cause shall in no event be
deemed to exist except upon a finding reflected in a resolution of the Board,
whose finding shall not be binding upon or entitled to any deference by any
decision-maker ruling on this Agreement, at a meeting to which the Executive
(and the Executive's counsel) shall be invited upon proper notice. If the
Executive's employment is terminated in accordance with Section 1(d)(2) above
and the Executive is not convicted (including, for these purposes, not pleading
nolo contendere), then the Executive's employment shall be deemed to have been
terminated by the Company without Cause in accordance with Section 11(d) below.

        (d)    Termination of Employment by the Company Without Cause.    If the
Executive's employment is terminated by the Company without Cause, other than
due to death or Disability, the Executive shall be entitled to the following:

(1)Base Salary earned but not paid prior to the date of the termination of the
Executive's employment, payable within 15 days of the date of the termination of
the Executive's employment;

(2)all annual incentive compensation awards with respect to any year prior to
the year of the termination of the Executive's employment which have been earned
but not paid, payable when such awards are paid to other senior executives;

(3)a pro rata annual incentive award with respect to the year of the termination
of the Executive's employment, but only if such award would otherwise have been
paid had the Executive's employment not been terminated, payable when such
awards are paid to other senior executives (and taking into account the bases
used to determine the actual awards paid to other senior executives for such
year);

(4)an amount equal to 300% of the sum of (i) the greater of (x) the Base Salary
in effect on the date of the termination of the Executive's employment or
(y) the Base Salary immediately prior to any reduction that would constitute
Good Reason, plus (ii) the three-year average of the actual bonuses paid with
respect to the three years immediately preceding the year of termination of the
Executive's employment; payable as follows: (A) 331/3% payable in equal
installments over the 1-year period immediately following the date of the
termination of the Executive's employment in accordance with the Company's
regular payroll practice and (B) 662/3% payable in a lump sum on the first
anniversary of the date of the termination of the Executive's employment;

(5)all stock options held by the Executive as of the date of the termination of
his employment shall immediately become exercisable as of the date of the
termination of

6

--------------------------------------------------------------------------------

the Executive's employment and each such stock option shall remain exercisable
until the earlier of:

(A)the stock option's originally scheduled expiration date or

(B)if the stock option was granted (x) prior to the Effective Date, then at the
end of the one-year period immediately following the date of the termination of
the Executive's employment, or (y) on or after the Effective Date, then at the
end of the 90-day period immediately following the date of the termination of
the Executive's employment;



(6)continued heath benefit coverage during the 18-month period immediately
following the date of the termination of the Executive's employment;

(7)any amounts earned, accrued or owing to the Executive but not yet paid under
Section 7, 8, 9 or 10 above; and

(8)such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive's employment without Cause
occur unless the Company gives written notice to the Executive in accordance
with Section 26 below.

        (e)    Termination of Employment by the Executive for Good
Reason.    The Executive may terminate his employment for Good Reason, provided
that the actual date of the termination of the Executive's employment occurs
during the 60-day period immediately following the date that the events or
actions constituting Good Reason first become known to the Executive. Upon a
termination by the Executive of his employment for Good Reason, the Executive
shall be entitled to the same payments and benefits as provided in Section 11(d)
above. In no event shall a termination of the Executive's employment for Good
Reason occur unless the Executive gives written notice to the Company in
accordance with Section 26 below stating with specificity the events or actions
that constitute Good Reason and providing the Company with an opportunity to
cure (if curable) within a reasonable period of time.

        (f)    Voluntary Termination of Employment by the Executive Without Good
Reason, Etc.    If the Executive voluntarily terminates his employment without
Good Reason, other than a termination of employment due to death or Disability,
the Executive shall be entitled to the same payments and benefits as provided in
Section 11(c) above, provided that the Executive shall be entitled to all annual
incentive compensation awards with respect to any year prior to the year of the
termination of the Executive's employment which have been earned but not paid,
payable when such awards are paid to other senior executives. In no event shall
a voluntary termination of the Executive's employment without Good Reason occur
unless the Executive gives written notice to the Company in accordance with
Section 26 below at least 90 days prior to the date of the actual date of the
termination of the Executive's employment. A termination of the Executive's
employment under this Section 11(f) shall not be a breach of this Agreement.

        (g)    Termination of Employment Due to a Change in Control; Etc.    If
the Executive's employment is terminated by the Company without Cause or by the
Executive for Good Reason in connection with a change in control of the Company,
the Executive shall be entitled to the same payments and benefits as provided in
Section 11(d) above, except that the amount payable under Section 11(d)(4) shall
be paid in a lump sum within the 30-day period immediately following the date of
the termination of the Executive's employment. In addition, if during or after
the Term of Employment, the Executive becomes subject to the excise tax imposed
by Code Section 4999 (the "Parachute Excise Tax"), the Company and the Executive
agree that:

(1)if the "excess parachute payment" (as such term is used under Code
Section 280G) exceeds 300% of the "base amount" (as such term is used under Code
Section 280G) by

7

--------------------------------------------------------------------------------

less than 10% of the "parachute payment" (as such term is used under Code
Section 280G), then the parachute payment shall be reduced to 299.99% of the
base amount, or

(2)if the excess parachute payment exceeds 300% of the base amount by 10% or
more of the parachute payment, then the Company shall pay to the Executive a tax
gross-up payment so that after payment by the Executive of all federal, state,
and local excise, income, employment, Medicare and any other taxes (including
any related penalties and interest) resulting from the payment of the parachute
payments and the tax gross-up payments to the Executive by the Company, the
Executive retains on an after-tax basis an amount equal to the amount that the
Executive would have retained if he had not been subject to the Parachute Excise
Tax.

        (h)    Nonrenewal of Agreement by the Company.    If (i) the Company
does not renew the Term of Employment in accordance with Section 2 above and
(ii) the Executive remains employed by the Company on a continuous basis until
the end of the Term of Employment, the Executive shall be entitled to the same
payments and benefits as provided in Section 11(d) above as if the Company had
terminated the Executive's employment without Cause as of the last day of the
Term of Employment; provided however, that "100%" shall be substituted for
"300%" in Section 11(d)(4) above and 100% of such amount payable under
Section 11(d)(4) above shall be paid in equal installments over the 1-year
period immediately following the date of the termination of the Executive's
employment in accordance with the Company's regular payroll practice.

        (i)    Nonrenewal of Agreement by the Executive.    If the Executive
does not renew the Term of Employment in accordance with Section 2 above, the
Executive shall be entitled to the same payments and benefits as provided in
Section 11(f) above, as if the Executive had terminated his employment without
Good Reason as of the last day of the Term of Employment; provided, however,
that the Executive shall be entitled to all annual incentive compensation awards
with respect to any year prior to the year of the termination of the Executive's
employment which have been earned but not paid.

        (j)    No Mitigation; No Offset.    In the event of any termination of
the Executive's employment under this Section 11, the Executive shall be under
no obligation to seek other employment and there shall be no offset against
amounts due the Executive under this Agreement on account of any compensation
attributable to any subsequent employment that he may obtain except as
specifically provided in this Section 11. Notwithstanding anything contained in
this Agreement to the contrary, all compensation and benefits payable under this
Section 11 shall be reduced by any other compensation and benefits payable under
any severance or change-in-control plan, program, policy or arrangement of the
Company in which the Executive is a participant.

        (k)    Return of Company Property.    Immediately following the date of
any termination of the Executive's employment, the Executive or his personal
representative shall immediately return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, palm pilots and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients (provided that the Executive may retain a
copy of his Rolodex).

        (l)    Resignation as an Officer and Director.    On or before the date
of any termination of the Executive's employment, the Executive shall submit to
the Company in writing his resignation as (i) an officer of the Company and of
all Subsidiaries and (ii) a member of the Board and of the board of directors of
all Subsidiaries.

8

--------------------------------------------------------------------------------


        (m)    Nature of Payments.    Any amounts due under this Section 11 are
in the nature of severance payments considered to be reasonable by the Company
and are not in the nature of a penalty.

        (n)    Waiver and Release.    As a condition precedent to receiving the
compensation and benefits provided under Sections 11(d), 11(e), 11(g) and 11(h),
the Executive shall execute a waiver and release substantially in the form
attached to this Agreement as Schedule A.

        (o)    Cooperation.    Following the Term of Employment, the Executive
shall give his assistance and cooperation willingly, upon reasonable advance
notice with due consideration for his other business or personal commitments, in
any matter relating to his position with the Company, or his expertise or
experience as the Company may reasonably request, including his attendance and
truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company's defense or prosecution of any existing or future
claims or litigations or other proceeding relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company. In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient. The
Company agrees that (i) it will promptly reimburse the Executive for his
reasonable and documented expenses in connection with his rendering assistance
and/or cooperation under this Section 11(o), upon his presentation of
documentation for such expenses and (ii) the Executive will be reasonably
compensated for any continued material services as required under this
Section 11(o).

        12.    Confidentiality: Assignment of Rights.    

        (a)   During the Term of Employment and thereafter, the Executive shall
not disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company, including such trade secret or
proprietary or confidential information of any customer or other entity to which
the Company owes an obligation not to disclose such information, which he
acquires during the Term of Employment, including but not limited to records
kept in the ordinary course of business, except (i) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company, (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information, (iii) as to such confidential information that becomes generally
known to the public or trade without his violation of this Section 12(a), or
(iv) to the Executive's spouse and/or his personal tax and financial advisors as
reasonably necessary or appropriate to advance the Executive's tax, financial
and other personal planning (each an "Exempt Person"), provided, however, that
any disclosure or use of any trade secret or proprietary or confidential
information of the Company by an Exempt Person shall be deemed to be a breach of
this Section 12(a) by the Executive.

        (b)   The Executive hereby sells, assigns and transfers to the Company
all of his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the "rights") which during the
Term of Employment are made or conceived by him, alone or with others, and which
are within or arise out of any general field of the Company's business or arise
out of any work he performs or information he receives regarding the business of
the Company while employed by the Company. The Executive shall fully disclose to
the Company as promptly as available all information known or possessed by him
concerning the rights referred to in the preceding sentence, and upon request by
the Company and without any further compensation in any form to him by the
Company, but at the expense of the Company, execute all applications for patents
and for copyright registration, assignments thereof and other instruments and do
all things which the Company may deem necessary to vest and maintain in it the
entire right, title and interest in and to all such rights.

9

--------------------------------------------------------------------------------


        13.    Noncompetition; Nonsolicitation.    

        (a)   The Executive covenants and agrees that during the Noncompetition/
Nonsolicitation Period he shall not at any time, without the prior written
consent of the Company, directly or indirectly, engage in a Competitive
Activity.

        (b)   The Executive covenants and agrees that during the Noncompetition/
Nonsolicitation Period he shall not at any time, directly or indirectly, solicit
(x) any customer or client of the Company or any Subsidiary with respect to a
Competitive Activity or (y) any employee of the Company or any Subsidiary for
the purpose of causing such employee to terminate his or her employment with the
Company or such Subsidiary.

        (c)   The Parties acknowledge that in the event of a breach or
threatened breach of Section 13(a) and/or Section 13(b) above, the Company shall
not have an adequate remedy at law. Accordingly, and notwithstanding anything
contained in this Agreement to the contrary, in the event of any breach or
threatened breach of Section 13(a) and/or Section 13(b) above, the Company shall
be entitled to such equitable and injunctive relief as may be available to
restrain the Executive and any business, firm, partnership, individual,
corporation or entity participating in the breach or threatened breach from the
violation of the provisions of Section 13(a) and/or Section 13(b) above. Nothing
in this Agreement shall be construed as prohibiting the Company from pursuing
any other remedies available at law or in equity for breach or threatened breach
of Section 13(a) and/or Section 13(b) above, including the recovery of damages.

        14.    Indemnification.    The Company shall indemnify the Executive, to
the maximum extent permitted by applicable law, and in the same or better manner
and to the same or better extent with respect to each aspect of the
indemnification as provided to any other executive of the Company, against all
costs, charges and expenses incurred or sustained by the Executive in connection
with any action, suit or proceeding to which the Executive may be made a party,
brought by any shareholder of the Company directly or derivatively or by any
third party by reason of any act or omission of the Executive as an officer,
director or employee of the Company or of any Subsidiary or affiliate of the
Company.

        15.    Assignability; Binding Nature.    This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs (in the case of the Executive) and assigns. No rights or obligations of
the Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the company, as
contained in this Agreement, either contractually or as a matter of law.

        16.    Representation.    The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization. The Executive
represents and warrants that no agreement exists between him and any other
person, firm or organization that would be violated by the performance of his
obligations under this Agreement.

        17.    Entire Agreement.    This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties with
respect thereto. The Parties agree that as of the Effective Date, the Existing
Employment Agreement is null and void and shall have no further force nor
effect.

10

--------------------------------------------------------------------------------


        18.    Amendment or Waiver.    No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by the
Executive and an authorized officer of the Company. No waiver by either Party of
any breach by the other Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Executive or an
authorized officer of the Company, as the case may be.

        19.    Withholding.    The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

        20.    Severability.    In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

        21.    Survivorship.    The respective rights and obligations of the
Parties hereunder shall survive any termination of the Executive's employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.

        22.    Controlling Document.    If any provision of any agreement, plan,
program, policy, arrangement or other written document between or relating to
the Company and the Executive conflicts with any provision of this Agreement,
the provision of this Agreement shall control and prevail.

        23.    Beneficiaries/References.    The Executive shall be entitled, to
the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive's death by giving the Company written notice
thereof. In the event of the Executive's death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

        24.    Governing Law/Jurisdiction.    This Agreement shall be governed
by and construed and interpreted in accordance with the laws of the State of New
York without reference to principles of conflict of laws unless superseded by
federal law.

        25.    Resolution of Disputes.    Any disputes arising under or in
connection with this Agreement shall be resolved by binding arbitration, to be
held in New York City in accordance with the rules and procedures of the
American Arbitration Association. The Executive and the Company shall mutually
select the arbitrator. If the Executive and the Company cannot agree on the
selection of an arbitrator, each Party shall select an arbitrator and the two
arbitrators shall select a third arbitrator who shall resolve the dispute.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. All arbitration costs and all other costs,
including but not limited to reasonable attorneys' fees incurred by each Party,
shall be borne by the Company; provided, however, that if the arbitrator finds
that the Executive's claims are frivolous or without merit, then the arbitration
costs shall be shared equally by both parties and all other costs shall be borne
by the Party incurring such cost.

11

--------------------------------------------------------------------------------


        26.    Notices.    All notices shall be in writing, shall be sent to the
following addresses listed below using a reputable overnight express delivery
service, and shall be deemed to be received when sent.

 
   
If to the Company:   ImClone Systems Incorporated
180 Varick Street
New York, New York 10014
Attention: Chairman of the Board
 
 
with a copy to:
 
 
Stewart Reifler, Esq.
Vedder, Price, Kaufman & Kammholz, P.C.
805 Third Avenue
New York, New York 10022
If to the Executive:
 
The Executive's last known address
on file with the Company
 
 
with a copy to:
 
 
Andrew Oringer, Esq.
Clifford Chance US LLP
200 Park Avenue
New York, New York 10166

        27.    Headings.    The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

        28.    Counterparts.    This Agreement may be executed in two or more
counterparts, and such counterparts shall constitute one and the same
instrument. Signatures delivered by facsimile shall be deemed effective for all
purposes to the extent permitted under applicable law.

REMAINDER OF PAGE INTENTIONAL LEFT BLANK

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

    IMCLONE SYSTEMS INCORPORATED
 
 
By:
/s/  DAVID M. KIES            

--------------------------------------------------------------------------------

David M. Kies
Chairman of the Board of Directors
 
 
 
/s/  DANIEL S. LYNCH            

--------------------------------------------------------------------------------

Daniel S. Lynch

13

--------------------------------------------------------------------------------

SCHEDULE A


RELEASE


        This RELEASE ("Release") dated as of this                        day
between ImClone Systems Incorporated, a Delaware corporation (the "Company"),
and Daniel S. Lynch (the "Executive").

        WHEREAS, the Company and the Executive previously entered into an
employment agreement dated March     , 2004 under which the Executive was
employed to serve as the Company's Chief Executive Officer (the "Employment
Agreement"); and

        WHEREAS, the Executive's employment with the Company (has been) (will
be) terminated effective                        ; and

        WHEREAS, pursuant to Section 11 of the Employment Agreement, the
Executive is entitled to certain compensation and benefits upon such
termination, contingent upon the execution of this Release;

        NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein and in the Employment Agreement, the Company and the Executive
agree as follows:

        1.     Subject to Paragraph 3 below, the Executive, on his own behalf
and on behalf of his heirs, estate and beneficiaries, does hereby release the
Company, and any of its Subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of his employment with the Company,
or arising out of the severance of such employment relationship, or arising out
of any act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this Release is
executed, including, but not limited to, those which were, could have been or
could be the subject of an administrative or judicial proceeding filed by the
Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to,
every claim for front pay, back pay, wages, bonus, fringe benefit, any form of
discrimination (including but not limited to, every claim of race, color, sex,
religion, national origin, disability or age discrimination), wrongful
termination, emotional distress, pain and suffering, breach of contract,
compensatory or punitive damages, interest, attorney's fees, reinstatement or
reemployment. If any court rules that such waiver of rights to file, or have
filed on his behalf, any administrative or judicial charges or complaints is
ineffective, the Executive agrees not to seek or accept any money damages or any
other relief upon the filing of any such administrative or judicial charges or
complaints. The Executive relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ the
Executive without liability. The Executive acknowledges and agrees that even
though claims and facts in addition to those now known or believed by him to
exist may subsequently be discovered, it is his intention to fully settle and
release all claims he may have against the Company and the persons and entities
described above, whether known, unknown or suspected.

        2.     Subject to Paragraph 3 below, the Company releases and forever
discharges, and by this instrument releases and forever discharges, the
Executive from all debts, obligations, promises, covenants, agreements,
endorsements, bonds, controversies, suits, actions, causes of action, judgments,
damages, expenses, claims or demands of any kind whatsoever (whether known or
unknown), in law or in equity, which it ever had, now has, or which may arise in
the future regarding any matter arising on or before the execution of this
Release regarding the Executive's employment with or the Executive's leaving the
employment of the Company,

        3.     The Company and the Executive acknowledge and agree that the
release contained in Paragraphs 1 and 2 does not, and shall not be construed to,
release or limit the scope of any existing obligation of the Company (i) to
indemnify the Executive for his acts as an officer or director of Company in
accordance with the bylaws of Company and the policies and procedures of Company
that

--------------------------------------------------------------------------------


are presently in effect including Section 14 of the Employment Agreement, or
(ii) to the Executive and his eligible, participating dependents or
beneficiaries under any existing welfare, retirement or other fringe-benefit
plan or program of the Company in which the Executive and/or such dependents are
participants. The Company and the Executive acknowledge and agree that the
release contained in Paragraphs 1 and 2 does not apply to any causes of action
arising under or in connection with (x) the Executive's misfeasance,
malfeasance, nonfeasance, misconduct or any similar action or actions not known
by the Company as of the date of this Release nor (y) any post-termination of
employment obligations by the Company and the Executive under the Employment
Agreement.

        4.     The Executive acknowledges that he has been provided at least
21 days to review the Release and has been advised to review it with an attorney
of his choice. In the event the Executive elects to sign this Release prior to
this 21 day period, he agrees that it is a knowing and voluntary waiver of his
right to wait the full 21 days. The Executive further understands that he has
7 days after the signing hereof to revoke it by so notifying the Company in
writing, such notice to be received by                        within the 7-day
period. The Executive further acknowledges that he has carefully read this
Release, and knows and understands its contents and its binding legal effect.
The Executive acknowledges that by signing this Release, he does so of his own
free will and act and that it is his intention that he be legally bound by its
terms.

        IN WITNESS WHEREOF, the parties have executed this Release on the date
first above written.

    IMCLONE SYSTEMS INCORPORATED
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:        
 
 
 


--------------------------------------------------------------------------------

Daniel S. Lynch

2

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
RELEASE
